THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. LEASE (Single Tenant; Stand-Alone; Net) BETWEEN XILINX, INC. AND SONICWALL, INC. INDEX TO LEASE Page ARTICLE I.BASIC LEASE PROVISIONS 1 ARTICLE II.PREMISES 3 SECTION 2.1LEASED PREMISES 3 SECTION 2.2ACCEPTANCE AND CONDITION OF PREMISES 3 SECTION 2.3BUILDING NAME AND ADDRESS 4 ARTICLE III.TERM 4 SECTION 3.1GENERAL 4 SECTION 3.2DELAY IN POSSESSION 4 SECTION 3.3RIGHT TO EXTEND THIS LEASE 4 ARTICLE IV.RENT AND OPERATING EXPENSES 5 SECTION 4.1BASIC RENT 5 SECTION 4.2OPERATING EXPENSES 5 SECTION 4.3SECURITY DEPOSIT 8 ARTICLE V.USES 9 SECTION 5.1USE 9 SECTION 5.2SIGNS 9 SECTION 5.3HAZARDOUS MATERIALS 10 ARTICLE VI.COMMON AREAS; SERVICES8 11 SECTION 6.1UTILITIES AND SERVICES 11 SECTION 6.2OPERATION AND MAINTENANCE OF COMMON AREAS 11 SECTION 6.3USE OF COMMON AREAS 12 SECTION 6.4PARKING 12 SECTION 6.5CHANGES AND ADDITIONS BY LANDLORD 12 ARTICLE VII.MAINTAINING THE PREMISES 13 SECTION 7.1TENANT’S MAINTENANCE AND REPAIR 13 SECTION 7.2LANDLORD’S MAINTENANCE AND REPAIR 13 SECTION 7.3ALTERATIONS 13 SECTION 7.4MECHANIC’S LIENS 14 SECTION 7.5ENTRY AND INSPECTION 15 ARTICLE VIII.TAXES AND ASSESSMENTS ON TENANT’S PROPERTY 15 ARTICLE IX.ASSIGNMENT AND SUBLETTING 15 SECTION 9.1TRANSFERS 15 SECTION 9.2APPROVAL 16 SECTION 9.3TRANSFER PREMIUMS 16 SECTION 9.4RECAPTURE 16 SECTION 9.5TERMS OF CONSENT 17 SECTION 9.6PERMITTED TRANSFERS 17 ARTICLE X.INSURANCE AND INDEMNITY 17 SECTION 10.1TENANT’S INSURANCE 17 SECTION 10.2LANDLORD’S INSURANCE 18 SECTION 10.3TENANT’S INDEMNITY 18 SECTION 10.4LANDLORD’S NONLIABILITY 18 SECTION 10.5WAIVER OF SUBROGATION 18 INDEX TO LEASE (continued) Page ARTICLE XI.DAMAGE OR DESTRUCTION 19 SECTION 11.1PARTIAL DAMAGE-INSURED 19 SECTION 11.2PARTIAL DAMAGE-UNINSURED 19 SECTION 11.3TOTAL DESTRUCTION 19 SECTION 11.4DAMAGE NEAR END OF TERM 19 SECTION 11.5WAIVER 19 SECTION 11.6TENANT’S PROPERTY 20 SECTION 11.7NOTICE OF DAMAGE 20 SECTION 11.8REPLACEMENT COST 20 ARTICLE XII.EMINENT DOMAIN 20 SECTION 12.1PARTIAL TAKING 20 SECTION 12.2TOTAL TAKING 20 SECTION 12.3DISTRIBUTION OF AWARD 20 SECTION 12.4SALE UNDER THREAT OF CONDEMNATION 20 ARTICLE XIII.SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS 21 SECTION 13.1SUBORDINATION 21 SECTION 13.2ESTOPPEL CERTIFICATE 21 SECTION 13.3FINANCIALS 21 ARTICLE XIV.EVENTS OF DEFAULT AND REMEDIES 22 SECTION 14.1TENANT’S DEFAULTS 22 SECTION 14.2LANDLORD’S REMEDIES 23 SECTION 14.3LATE PAYMENTS 24 SECTION 14.4RIGHT OF LANDLORD TO PERFORM 24 SECTION 14.5DEFAULT BY LANDLORD 25 SECTION 14.6EXPENSES AND LEGAL FEES 25 SECTION 14.7WAIVER OF JURY TRIAL/JUDICIAL REFERENCE 25 SECTION 14.8SATISFACTION OF JUDGMENT 27 SECTION 14.9LIMITATION OF ACTIONS AGAINST LANDLORD 27 ARTICLE XV.END OF TERM 27 SECTION 15.1HOLDING OVER 27 SECTION 15.2MERGER ON TERMINATION 27 SECTION 15.3SURRENDER OF PREMISES; REMOVAL OF PROPERTY 27 ARTICLE XVI.PAYMENTS AND NOTICES 28 ARTICLE XVII.RULES AND REGULATIONS 29 ARTICLE XVIII.BROKER’S COMMISSION 29 ARTICLE XIX.TRANSFER OF LANDLORD’S INTEREST 29 ARTICLE XX.INTERPRETATION 29 SECTION 20.1GENDER AND NUMBER 29 SECTION 20.2HEADINGS 30 SECTION 20.3JOINT AND SEVERAL LIABILITY 30 SECTION 20.4SUCCESSORS 30 SECTION 20.5TIME OF ESSENCE 30 INDEX TO LEASE (continued) Page SECTION 20.6CONTROLLING LAW/VENUE 30 SECTION 20.7SEVERABILITY 30 SECTION 20.8WAIVER AND CUMULATIVE REMEDIES 30 SECTION 20.9INABILITY TO PERFORM 30 SECTION 20.10ENTIRE AGREEMENT 30 SECTION 20.11QUIET ENJOYMENT 30 SECTION 20.12SURVIVAL 31 SECTION 20.13INTERPRETATION. 31 ARTICLE XXI.EXECUTION AND RECORDING 31 SECTION 21.1COUNTERPARTS 31 SECTION 21.2CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY 31 SECTION 21.3EXECUTION OF LEASE; NO OPTION OR OFFER 31 SECTION 21.4RECORDING 31 SECTION 21.5AMENDMENTS 31 SECTION 21.6EXECUTED COPY 31 SECTION 21.7ATTACHMENTS 31 ARTICLE XXII.MISCELLANEOUS 31 SECTION 22.1CHANGES REQUESTED BY LENDER 31 SECTION 22.2MORTGAGEE PROTECTION 32 SECTION 22.3COVENANTS AND CONDITIONS 32 SECTION 22.4SECURITY MEASURES 32 SECTION 22.5SDN LIST 32 SECTION 22.6FURNITURE, FIXTURES AND EQUIPMENT (“FF&E”)24 32 SECTION 22.7SECURITY BADGES 32 EXHIBITS Exhibit AFloor Plan of Premises Exhibit BDiagram of Site Exhibit CTenant’s Insurance Exhibit DRules and Regulations Exhibit XWork Letter Exhibit YBasic Rent and Security Deposit LEASE (Single Tenant; Net) THIS LEASE is made as of the 19th day of June, 2009, by and between XILINX, INC., a Delaware corporation, hereafter called “Landlord,” and SONICWALL, INC., a California Corporation, hereinafter called “Tenant.” ARTICLE I. BASIC LEASE PROVISIONS Each reference in this Lease to the “Basic Lease Provisions” shall mean and refer to the following collective terms, the application of which shall be governed by the provisions in the remaining Articles of this Lease. 1. Premises:The Premises are more particularly described in Section 2.1. 2. Address of Building:2001 Logic Drive, San Jose, California 3. Use of Premises:For general office use and for the research and development of computer technology 4. Commencement Date:The Lease term shall commence upon the later occurring of the following: (a) fifteen (15) days after the date the City of San Jose completes a final inspection and approves the Tenant Improvements (as such term is defined in Section 2.2 below) so completed in accordance with the building permit; or (b) September 1, 5. Expiration Date:The last day of the month in which the fifth anniversary of the Commencement Date occurs (for example, if the Commencement Date is September 5, 2009, then the Expiration Date would be September 30, 2014) 6. Basic Rent:Basic Rent shall be as set forth on Exhibit Y attached hereto. 7. Guarantor(s):None 8. Floor Area:Approximately 72,000 rentable square feet 9. Security Deposit:Security Deposit shall be as set forth on Exhibit Y attached hereto. 10. Broker(s): “Landlord’s Broker”:Colliers International “Tenant’s Broker”:CPS CORFAC International 11. Additional Insureds:None 12.Address for Notices: 1 LANDLORD TENANT XILINX, INC. 2100 Logic Drive San Jose, CA 95124 Attn:Director of Global Site Services SONICWALL, INC. 2001 Logic Drive San Jose, CA95124 Attn:Vice President With acopy to: SONICWALL, INC. 2001 Logic Drive San Jose, CA95124 Attn:General Counsel 13. Address for Payments: All payments due under this Lease shall be made to the address shown on the invoice for the payment due, or if no address is shown, to Landlord’s notice address above. 14. Tenant’s Liability Insurance Requirement:$3,000,000.00 15. Vehicle Parking Spaces:A minimum of two hundred eighty-eight (288) general parking spaces, including twenty (20) reserved visitor parking stalls located adjacent to the Premises’ lobby entrance as indicated on the site plan attached as Exhibit B. All parking shall be provided to Tenant at no additional cost during the Term and any extension thereof. 2 ARTICLE II. PREMISES SECTION
